Appeal Dismissed and Memorandum Opinion filed May 7, 2020.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-19-01000-CV

         GUARDIAN TRANSFER AND STORAGE, INC. AND STUART C.
                      STAUFFACHER, Appellants
                                       V.
 ERIC BEHRNDT, INDIVIDUALLY AND D/B/A EZ MANAGEMENT GP,
LLC; EZ MANAGEMENT GP, LLC; AND BEHR CONSTRUCTION, INC.,
                         Appellees

                     On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-22262

                          MEMORANDUM OPINION

         This is an appeal from a judgment signed October 7, 2019. The clerk’s
record was filed January 6, 2020. No reporter’s record was filed. No brief was
filed.
      On March 26, 2020, this court issued an order stating that unless appellants
filed a brief on or before April 27, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no brief or other response. Accordingly, we dismiss the
appeal.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2